TDCJ Offender Details 4 Page 1 of 2

92 24 l 'c)>’

TEXAS¢ QE_-JA

     

william usi C:R-i_r\iiiN'A;_;"Jius_ai;ee

Offender lnformation Details

siD Number: `02868435
TDCJ Number: 01477843
Name: BUGGS,STEPHEN
Race: B

Gender: l\/l

DOB: 1964-05-01
Maximum Sentence Date: 2081-03-07
Current Facility: - COFF|ELD
Projected Release`Date: 2066-03-08
Parole E|igibi|ity Date: 2036-03-07
offender visitation Eiigibie: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATION FOR SCHEDULED RELEASE:

scheduled Re|ease Date: ` Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined When release date is scheduled
scheduled Re|ease Leeati°n: Will be determined When release date is scheduled

 

 

 

, h _ P§'rdlé Réviéw'in'fpiiii'afibh'f

Offense History:

 

(

Offense Sentence Sentence (YY-

Date County Case No. MM_DD)
l l l l l ‘

Offense
Date

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=OZ86843 5 7/27/2015